           Case 1:18-cr-00567-VSB Document 84 Filed 05/01/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                           5/1/2019
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :
                      - against -                         :        18-CR-567 (VSB)
                                                          :
                                                          :             ORDER
CHRISTOPHER COLLINS, et al.,                              :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Before me are motions for (1) a bill of particulars by all Defendants, (2) release of

materials related to the Speech or Debate Clause of the United States Constitution by Defendant

Christopher Collins, and (3) release of Brady materials and Rule 16 materials by all Defendants.

(Docs. 59, 62, 64.) Oral argument on these motions will be held on Friday, May 3, 2019 at 2:30

p.m. (“May 3 Conference”). The parties should be prepared to answer the following questions

and address the following issues prior to and/or during oral argument:


        1) The Government shall produce to the Court its December 28, 2018 discovery letter

             (as referenced in Defendants’ memorandum in support of their motion for a bill of

             particulars) before the May 3 Conference.

        2) With regard to the Brady/Rule 16 motion, can the Government legally search non-

             responsive materials consistent with the Fourth Amendment rights of the individuals

             from whom the materials were seized? If so, what case law supports this conclusion?

        3) Is there any Brady material of which the Government is aware but has not yet

             disclosed and/or produced?
  Case 1:18-cr-00567-VSB Document 84 Filed 05/01/19 Page 2 of 7



4) What categories of documents in the possession of the Securities and Exchange

   Commission (“SEC”) have not been produced to the defense?

5) Did the SEC create any reports of interviews they attended regardless of when the

   reports were created in relation to the date of the interview?

6) Did the SEC review and comment on drafts of the interview reports prepared by the

   Government?

7) Regarding the SEC’s connection, if any, to the Government’s investigation of

   Defendants:

       a. Was anyone from the SEC designated a Special Assistant United States

           Attorney in connection with the investigation or prosecution of this case?

       b. Regardless of title, was anyone from the SEC a member of the Government’s

           investigative team?

       c. Regardless of title, was anyone from the SEC involved in the Government’s

           investigation of Defendants in any way? If so, how were they involved?

       d. Did anyone from the SEC attend any sessions of the grand jury presentation of

           this case?

       e. Did the United States Attorney’s Office for the Southern District of New York

           (“USAO SDNY”) share and/or provide transcripts from the grand jury

           presentations related to this case with/to the SEC?

       f. Were documents obtained through grand jury subpoena or other process by

           the USAO SDNY provided to or shared in any way with the SEC?

       g. Did anyone from the SEC participate in meetings where criminal prosecution

           strategy was discussed?




                                         2
  Case 1:18-cr-00567-VSB Document 84 Filed 05/01/19 Page 3 of 7



      h. Did anyone from the SEC make recommendations concerning the criminal

          investigation and prosecution of this case?

      i. Did anyone from the USAO SDNY attend SEC strategy meetings?

      j. Did anyone from the USAO SDNY make recommendations concerning the

          investigation or filing of charges in the SEC’s civil case?

      k. Has anyone from the SEC participated in interviews of witnesses and/or

          cooperators since the indictment was returned by the grand jury?

      l. Are there documents in the possession of the SEC related to the alleged

          underlying securities violations of which the USAO SDNY does not have

          copies? If so, what are the categories of such documents?

8) On page 22 of the Government’s memorandum of law in opposition to Defendants’

   pretrial motions it states, “when the Government obtained the ESI and reviewed it for

   responsiveness to the respective warrants, the Government also reviewed the ESI for

   Brady and Giglio material.”

      a. Was this review conducted prior to the return of the Indictment in this case?

      b. Who conducted this review?

      c. Was the review for Brady and Giglio material limited to a review of the

          responsive documents?

      d. Did the Government “c[o]me across Brady or Giglio material when it

          reviewed the search warrant returns”? If so, was it identified as such when

          produced or just produced without categorizing it as Brady or Giglio material?

9) The Government should provide to the Court the summaries produced to Defendants

   of the interviews of Witness-1 and Witness-2 for in camera review.




                                        3
  Case 1:18-cr-00567-VSB Document 84 Filed 05/01/19 Page 4 of 7



10) The Government should also produce the complete witness interviews of Witness-1

   and Witness-2 for in camera review by the Court.

11) The parties shall meet and confer prior to the conference concerning timing of

   production of 3500 material, prosecution exhibit list, defense exhibit list, and defense

   3500 material.

12) With regard to the Speech or Debate issue, were any searches conducted of the

   official email addresses of any congressional staffers, including current or former

   staff members of Representative Collins?

13) Were there any search warrants issued for the search of the congressional offices

   and/or congressional computers and/or computer servers?

14) Does Congress have rules and/or guidance related to the use of personal email

   addresses/accounts to conduct and/or discuss congressional business? If so, can these

   rules and/or guidelines be produced to the Court before the May 3 Conference?

15) Did Representative Collins have rules and/or guidance related to the use of personal

   email addresses/accounts to conduct and/or discuss legislative business, including

   legislative business being worked on by or that was of interest to Representative

   Collins? If so, can these rules and/or guidelines be produced to the Court before the

   May 3 Conference?

16) Did Representative Collins’s current or former staff members receive training on or

   related to the Speech or Debate privilege? If so, what was the nature of that training?

   Were staffers provided with written materials related to this training? If so, can those

   materials be provided before the May 3 Conference?

17) Does Representative Collins have the power to waive his Speech or Debate privilege?




                                         4
  Case 1:18-cr-00567-VSB Document 84 Filed 05/01/19 Page 5 of 7



18) Has Representative Collins asserted his Speech or Debate privilege with regard to his

   current and former staffers who have or will speak to the Government related to this

   case? If so, did those current and former staffers agree to maintain Representative

   Collins’s Speech or Debate privilege? If so, is that assertion in writing? Does

   Representative Collins have any evidence that his current or former staffers violated

   his request either purposefully or inadvertently? If so, what is that evidence and what

   Speech or Debate privileged material was disclosed?

19) Has Representative Collins asserted his Speech or Debate privilege with regard to his

   current and former staffers who have or will produce documents related to this case?

   If so, did those current and former staffers agree to maintain Representative Collins’s

   Speech or Debate privilege? If so, is that assertion in writing? Does Representative

   Collins have any evidence that his current or former staffers violated his request

   either purposefully or inadvertently?

20) What is the relevance to the charges in this case of the fact that Representative

   Collins is a member of Congress and was a member of Congress at the time of the

   events alleged in the Indictment?

21) Is Representative Collins claiming that the charges in the Indictment are based upon

   material/evidence obtained in violation of the Speech or Debate privilege? If so, what

   specific materials produced in discovery relied upon by the Government implicate the

   privilege?

22) Are the securities law, wire fraud, and false statement violations based upon any

   documents seized from or provided by current or former staffers of Representative

   Collins? If so, can those documents be produced to the Court before the May 3




                                           5
  Case 1:18-cr-00567-VSB Document 84 Filed 05/01/19 Page 6 of 7



   Conference?

23) Regarding the Office of Congressional Ethics (“OCE”) investigation:

       a. Was the fact that Representative Collins was under investigation by the OCE

           known to the public and/or reported in the media prior to the Indictment in

           this action being filed? Does Representative Collins claim that this fact is

           privileged? If so, how does this fact qualify as a legitimate legislative

           activity?

       b. Is use of the fact that Representative Collins was interviewed on June 5, 2017

           by OCE prohibited by the Speech or Debate privilege?

       c. Is the transcript of Representative Collins’s interview on June 5, 2017

           available to the public?

               i. Is the use of the transcript from the interview of Representative Collins

                  on June 5, 2017 prohibited by the Speech or Debate privilege?

              ii. Does Representative Collins assert that the entire transcript of his

                  interview on June 5, 2017 is privileged? If not, what specific

                  statements in the testimony does Representative Collins claim

                  implicate the Speech or Debate privilege and how does each such

                  statement implicate the privilege?

24) Are United States v. Williams, 644 F.2d 950, 952 (2d Cir. 1981), United States v.

   Myers, 692 F.2d 823, 849 (2d Cir. 1982), and United States v. Murphy, 642 F.2d 699

   (2d Cir. 1980) controlling concerning whether or not in camera review of the grand

   jury minutes is appropriate under the circumstances of this case?

25) Does Representative Collins claim that conversations he had with his current and




                                         6
        Case 1:18-cr-00567-VSB Document 84 Filed 05/01/19 Page 7 of 7



         former staffers related to Innate implicate the Speech or Debate privilege? If so, how

         do these conversations implicate the Speech or Debate privilege?

      26) Are there any documents that have been produced in discovery that Representative

         Collins claims implicate the Speech or Debate privilege? If so, those documents

         should be produced to the Court before the May 3 Conference?

      27) Before the May 3 Conference, the Government shall produce to the Court the

         memoranda referenced in footnote 10 of its memorandum in opposition to

         Defendants’ pretrial motions for in camera review.

SO ORDERED.

Dated: May 1, 2019
       New York, New York

                                                  ______________________
                                                  Vernon S. Broderick
                                                  United States District Judge




                                              7
